DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 07/18/2022 is acknowledged. Claims 18-19 are withdrawn from further consideration as being directed to a non-elected invention.

Claim Objections
Claim 1 is objected to because of the following informalities.  
Claim 1 recites “the cobalt having an oxidation number of 2+” at line 26. The limitation lacks antecedent basis, and Applicant is suggested to amend it to state “[[the]] cobalt having an oxidation number of 2+.” 
Claim 1 recites “the trihydroxyl groups” at line 28. The recitation lacks antecedent basis and should read “[[the]] trihydroxyl groups.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “high-temperature aqueous treatment” which is a relative term thereby rendering the claim indefinite. The term “high-temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant specification discloses that the high-temperature aqueous treatment may be conducted by dispersing the thermally treated silica in an aqueous medium to give a silica-aqueous dispersion and then boiling the dispersion at, for example, about 70 to 150 °C (Spec., pg. 15). For the purpose of examination, the recitation “high-temperature” will be treated as referring to a temperature of about 70 to 150 °C.
Claims 2-17 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 1.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter. No prior art of record, individually or in combination, teaches or suggests the claimed method for preparation of a single-atom cobalt-based catalyst. Particularly, no prior art of record teaches or reasonably suggests the claimed step of preparing a pretreated silica by thermal treatment and aqueous treatment prior to the remaining steps of preparing a pH-adjusted aqueous dispersion of the pretreated silica, combining said aqueous dispersion of the pretreated silica with a pH-adjusted aqueous solution of Co(III) precursor, and thermally treating the cobalt ion-adsorbed silica to obtain a catalyst comprising cobalt having an oxidation number of 2+ in an isolated form of single-atom on the pretreated silica while being tetrahedrally coordinated at the trihydroxyl groups on the surface of the silica. 
Hock et al. (US Pub. 2014/0275686 A1) is considered the closest prior art of record. Hock discloses a method for preparing a cobalt-based catalyst comprising a single metal ion bound to the silica support ([0042]-[0046], [0058]). Hock teaches that the method, in certain embodiments, comprises the steps of (i) preparing a pH-adjusted aqueous dispersion of silica by adding a base to adjust the pH to about 11, (ii) separately preparing a pH-adjusted cobalt precursor aqueous solution by preparing an aqueous solution of a cobalt precursor having an oxidation of 3+ (e.g. Co(III)(NH3)6Cl3) and adding a base thereto, (iii) combining the pH-adjusted aqueous dispersion of silica with the pH-adjusted aqueous solution of the cobalt precursor to obtain a mixture in which cobalt ions are adsorbed onto the surface of the silica, (iv) filtering and rinsing the cobalt ion-adsorbed silica, and (v) thermally treating (drying and calcining) the cobalt ion-adsorbed silica to produce a Co-based catalyst ([0043]). However, Hock fails to teach or reasonably suggest that the silica support is pretreated by thermally treating silica at a temperature ranging from 600 to 870° to induce shrinkage of the support and remove its surface hydroxyl groups, followed by a step of subjecting the shrunken support to a high-temperature (about 70-150 °C) aqueous treatment to obtain a pretreated silica having hydroxyl groups selectively activated thereon. There is insufficient teaching or suggestion in the prior art that would have led one skilled in the art to conduct the silica pretreatment of the instant claims.  
In addition, the instant specification provides an experimental data comparing an inventive catalyst and a comparative catalyst which utilizes non-pretreated silica, wherein the inventive catalyst results in improved conversion and catalyst life in propane dehydrogenation (Spec., pg. 30-41). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772